Title: From George Washington to Richard Peters, 30 December 1777
From: Washington, George
To: Peters, Richard



Sir
Head Quarters [Valley Forge] 30th Decemr 1777

Captain Jones of Coll Baylers Regt of Light dragoons has a troop of Men inlisted and accoutrements compleat, but not having been able to procure Horses at the limited price, the Men are as yet dismounted.
I am informed that there are a number of horses at Lancaster and Carlisle which were purchased for the North Carolina light dragoons but tis said they have neither proper Arms or Accoutrements, if therefore those Horses could be delivered to Capt. Jones they would immediately render very essential service, for the Regs. that have been upon

duty the last Campaign are so reduced, that they can scarcely furnish the necessary patrolls for the security of the Camp. I am sending off all the worn down horses to recruit, and I could therefore wish that the Board would give order that the Horses at Lancaster and Carlisle may be delivered to Capt. Jones except the North Carolinians for whom they were intended are ready to mount and take the feild. I am &c.
